Exhibit 10.1

 

LOAN AGREEMENT

 

 

THIS is an agreement (the “Agreement”) made this 6 day of June, 2014, by FIRST
HAWAIIAN BANK, a Hawaii corporation, as lender (the “Lender”), and MAUI LAND &
PINEAPPLE COMPANY, INC., a Hawaii corporation (the “Borrower”).

 

This Agreement concerns the establishment of a revolving credit facility (the
“Facility”) in the maximum principal amount of THREE MILLION FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($3,500,000.00) to be made available to the Borrower
by the Lender for general working capital and corporate purposes, pursuant to
which the Borrower may obtain Advances from the Lender, all upon the terms and
conditions set forth below.

 

In consideration of the mutual covenants hereinafter set forth, and intending to
be legally bound thereby, the Borrower and the Lender hereby agree as follows:

 

SECTION 1. Definitions.

 

As used in this Agreement, each of the following terms shall have the meaning
set forth below with respect thereto:

 

“Advance” means an advance of loan proceeds under and pursuant to this
Agreement.

 

“Agreement” means this revolving Loan Agreement, as originally executed or as it
may be amended or supplemented in accordance with its terms from time to time.

 

“Assignment of Rents” means the Absolute Assignment of Rentals and Lessor’s
Interest in Leases executed concurrently herewith by and between the Borrower
and the Lender, in form and substance satisfactory to the Lender, which shall
effect an assignment to the Lender of all of the Borrower’s right, title and
interest in and to all leases, subleases, rental agreements, and occupancy
agreements demising any portion of the Land or improvements located on the Land.

 

“Banking Day” means a day on which First Hawaiian Bank is open for business in
the State of Hawaii.

 

“Borrower” means Maui Land & Pineapple Company, Inc., a Hawaii corporation.

 

“Closing Date” means the date on which the Lender determines that all of the
conditions set forth in Section 4 of this Agreement have been satisfied.

 

“Collateral” means all of the properties covered by the Security Agreement and
the Assignment of Rents, and described in the Financing Statement.

 

“Commitment” means the Lender’s agreement to make advances of loan proceeds to
the Borrower in the aggregate amount of $3,500,000.00, pursuant to, but subject
to the terms and conditions of, this Agreement and, where the context so
requires, the aggregate principal amount of all Advances disbursed or to be
disbursed thereunder.

 

 
1

--------------------------------------------------------------------------------

 

 

“Compliance Certificate” means the certificate in the form attached hereto as
Exhibit “1” and made a part hereof.

 

“Court Report” means a report issued by the Title Searcher advising the Lender
that a search of the public records discloses, as of the Closing Date, no
pending actions in state or federal court filed against the Borrower except
those which may be approved by the Lender in writing.

 

“DCCA” means the Department of Commerce and Consumer Affairs of the State of
Hawaii.

 

“Event of Default” means any of the events described in Section 7.1 of this
Agreement.

 

“Expenses” means the fees, costs and expenses described in Section 6.7 of this
Agreement.

 

“Financing Statement” means the UCC-1 Financing Statement, naming the Borrower
as “debtor” and the Lender as “secured party”, perfecting the security interest
in and to the Collateral.

 

“Financing Statement and Personal Property Lien Report” means a report issued by
the Title Searcher advising the Lender that a search of the public records
discloses, as of the Closing Date, no judgments, security agreements, chattel
mortgages, financing statements, title retention agreements, notices or
certificates of tax liens or other instruments or documents filed or recorded
against the Borrower except those which may be approved by the Lender in
writing.

 

“GAAP” means generally accepted accounting principles.

 

“Hazardous Materials Certificate” means a Certificate and Indemnity Regarding
Hazardous Substances, executed concurrently herewith by the Borrower in favor of
the Lender, in form and substance satisfactory to the Lender, relating to the
Land and the improvements constructed thereon.

 

“Land” means that certain parcel of real property owned by Borrower and more
particularly described in Exhibit “A” attached to the Mortgage.

 

“Lender” means First Hawaiian Bank, a Hawaii corporation.

 

“Loan Documents” means all of the documents and instruments executed by or for
the benefit of the Borrower in connection with the Commitment, including,
without limitation, this Agreement, the Note, the Mortgage, the Security
Agreement, the Assignment of Rents, the Financing Statement, the Compliance
Certificate, the SAND and the Hazardous Materials Certificate.

 

“Loan Fee” means the fee in the amount of $26,250.00, payable by the Borrower to
the Lender on or before the Closing Date.

 

 
2

--------------------------------------------------------------------------------

 

 

“Loan to Value Ratio” means, at any time, the ratio between (i) the Commitment,
and (ii) the market value of the Mortgaged Property.

 

“Maturity Date” means the earlier of (a) June 5, 2015 or (b) the date, following
the occurrence of an Event of Default, on which the Lender notifies the Borrower
that the entire Principal Balance, together with all accrued interest thereon,
and all fees, charges, expenses and other sums payable under this Agreement and
the other Loan Documents, shall become due and payable.

 

“Mortgage” means the Real Property Mortgage and Financing Statement executed
concurrently herewith by the Borrower in favor of the Lender, which shall
constitute at all times a valid and subsisting first lien upon Borrower’s fee
simple interest in the Land, all structures and improvements constructed or to
be constructed on the Land, and a valid and subsisting first security interest
in all building materials, equipment, machines, and any other personal property
now owned or hereafter acquired by the Borrower and incorporated in improvements
on or otherwise situated upon the Land.

 

“Mortgaged Property” means the property subject to the Mortgage.

 

“Note” means the promissory note evidencing the Commitment in the principal
amount of $3,500,000.00 described in Section 2.6 of this Agreement.

 

“Prime Interest Rate” means the lending rate of interest announced publicly by
First Hawaiian Bank from time to time as its “prime interest rate”, which rate
shall not necessarily be the best or lowest rate charged by First Hawaiian Bank
from time to time.

 

“Principal Balance” means the aggregate outstanding principal balance of all
Advances.

 

“SAND” means a Non-Disturbance and Attornment Agreement; Subordination
Agreement; Estoppel Certificates, executed concurrently herewith by and among
the Lender, the Borrower and the lessee under the Tenant Lease.

 

“Security Agreement” means a Security Agreement executed concurrently herewith
by and between the Borrower and the Lender, which shall effect an assignment to
the Lender of, and grant to the Lender a valid and subsisting first security
interest in and to the Collateral described therein.

 

“Tenant Lease” means that certain lease effective as of May 11, 2011, executed
by MNS, Ltd., a Hawaii corporation, with respect to the “Honolua Store” located
on the Land, a short form memorandum of which was recorded in the Bureau of
Conveyances of the State of Hawaii as Document No. 2011-108281, and any and all
other leases and subleases of all of any portion of the Land or improvements
located thereon.

 

“Title Insurer” means a title insurance company, authorized to do business in
the State of Hawaii, which shall issue the Title Policy.

 

 
3

--------------------------------------------------------------------------------

 

 

“Title Policy” means a policy of title insurance issued by the Title Insurer, in
the form and with the indorsements described in Section 4.9 of this Agreement.

 

SECTION 2. The Commitment.

 

2.1 Amount. The Lender agrees, during the period from the Closing Date to the
Maturity Date, but subject to the terms and conditions contained in this
Agreement, to make aggregate Advances to the Borrower in the amount of the
Commitment. Within the limit of the Commitment, and subject to the terms of this
Agreement, the Borrower may borrow, repay and re-borrow.

 

2.2 Advances. Subject to the terms of this Agreement, Advances shall be made to
the Borrower upon two (2) Banking Days’ prior notice to the Lender, unless
otherwise specified in the Note. The Borrower shall use the proceeds of the
Advances for general working capital and corporate purposes, in connection with
its operations in the State of Hawaii, and for no other purpose without the
prior written consent of the Lender.

 

2.3 Interest. Interest on the Principal Balance shall accrue from the date of
each Advance until payment in full, at a fluctuating rate per annum equal to the
Prime Interest Rate in effect from time to time until the Maturity Date. Each
change in the interest rate shall take effect on the effective date of any
change in the Prime Interest Rate. Interest shall be computed on the basis of a
year of 360 days, for the actual number of days elapsed.

 

2.4 Payments. The Borrower shall pay to the Lender interest on each Advance as
provided in the Note. The Borrower shall repay the entire Principal Balance, all
accrued but unpaid interest thereon, and all fees, charges and other sums
payable under the Loan Documents, to the Lender on the Maturity Date.

 

2.5 Prepayments. The Borrower may voluntarily prepay all or any portion of the
Principal Balance, upon the terms and conditions set forth in the Note.

 

2.6 The Note. The obligation of the Borrower to repay the Principal Balance,
together with accrued interest thereon, shall be evidenced by the Note, in form
and substance satisfactory to the Lender, duly executed and delivered by the
Borrower to the Lender on the Closing Date.

 

2.7 Mortgage; Security Agreement; Assignment of Rents; Financing Statement;
Hazardous Materials Certificate; Compliance Certificate. In order to secure and
provide further assurance to the Lender of the due and punctual payment of the
amounts due under the Commitment, and the observance and performance by the
Borrower of all of its obligations under the Loan Documents, the Borrower shall,
on or before the Closing Date, deliver to the Lender, the Mortgage, the Security
Agreement, the Assignment of Rents, the Financing Statement, the Hazardous
Materials Certificate, the SAND, and the Compliance Certificate, duly executed
by the appropriate parties thereto, in form and substance satisfactory to the
Lender.

 

 
4

--------------------------------------------------------------------------------

 

 

2.8 Closing. Closing of the Commitment shall be subject to the satisfaction of
all of the conditions precedent set forth in Section 4 of this Agreement.

 

SECTION 3. Representations and Warranties by the Borrower.

 

The Borrower represents and warrants to the Lender that:

 

3.1 Organization, Standing and Authority of Borrower. The Borrower is a Hawaii
corporation duly registered, validly existing and in good standing under the
laws of the State of Hawaii, and has all requisite power and authority to carry
on the business and to own the property that it now carries on and owns. The
Borrower has all requisite power and authority to execute and deliver the Loan
Documents and to observe and perform all of the provisions and conditions
thereof. The execution and delivery of the Loan Documents have been duly
authorized by the Board of Directors of the Borrower and no other corporate
action of the Borrower is requisite to the execution and delivery of the Loan
Documents.

 

3.2 Tax Returns and Payments. All tax returns and reports of the Borrower
required by law to be filed have been duly filed and all taxes, assessments,
contributions, fees and other governmental charges (other than those presently
payable without penalty or interest and those which have been disclosed to the
Lender but which are currently being contested in good faith) upon the Borrower
or upon the properties or assets or income of the Borrower, which are due and
payable, have been paid.

 

3.3 Litigation. There is, to the knowledge of the Borrower, no action, suit,
proceeding or investigation pending at law or in equity or before any federal,
state, territorial, municipal or other governmental department, commission,
board, bureau, agency or instrumentality or threatened against or affecting the
Borrower which might materially adversely affect the Borrower’s ability to
operate its business or to perform its obligations under the Loan Documents.

 

3.4 Compliance with Other Instruments, None Burdensome. The Borrower is not in
violation of or in default with respect to any term or provision of its Articles
of Incorporation or Bylaws or any mortgage, indenture, contract, agreement or
instrument applicable to the Borrower or by which it may be bound; and the
execution, delivery, performance of and compliance with each and all of the Loan
Documents will not result in any such violation or be in conflict with or
constitute a default under any such term or provision or result in the creation
of any mortgage, lien or charge on any of the properties or assets of the
Borrower not contemplated by this Agreement.

 

3.5 Financial Statements. All financial statements heretofore delivered to the
Lender by or on behalf of the Borrower are true and correct in all respects, and
fairly represent the financial condition of the Borrower as of the dates
thereof; and no material, adverse changes have occurred in the financial
condition reflected therein since the dates thereof.

 

3.6 Brokers, Finders and Agents. The Borrower has not employed or engaged any
broker, finder or agent who may claim a commission or fee or other compensation
with respect to the Commitment. The Borrower will indemnify the Lender against
all claims of brokers for commissions or fees in connection with the Commitment
and all losses, damages, costs and charges (including attorneys’ fees) which the
Lender may sustain because of such claims or in consequence of defending against
such claims.

 

 
5

--------------------------------------------------------------------------------

 

 

3.7 Character of Representations and Warranties. None of the financial
statements or any certificate or statement furnished to the Lender by or on
behalf of the Borrower in connection with the Commitment, and none of the
representations and warranties in this Agreement contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements contained therein or herein not misleading. To the best knowledge
of the Borrower, there is no fact which materially adversely affects or in the
future (so far as the Borrower can now foresee) may materially adversely affect
the ability of the Borrower to observe or perform its obligations under the Loan
Documents which has not been set forth herein or in a certificate or opinion of
counsel or other written statement furnished to the Lender by or on behalf of
the Borrower.

 

3.8 Existing Credit Facilities. The Borrower currently has two (2) existing
credit facilities - one with Wells Fargo Bank, NA, in the amount of $30,600,000
currently outstanding, and one with American AgCredit ACA in the amount of
$19,533,265 currently outstanding(the “Existing Credit Facilities”). The
Borrower represents and warrants to the Lender that the Existing Credit
Facilities are in full force and effect, and not in default, and no event has
occurred and is continuing which constitutes, or with notice or the passage of
time would constitute, a default thereunder.

 

SECTION 4. Conditions of The Lender’s Obligation to Make the Commitment
Available to the Borrower.

 

The Lender’s obligation to make the Commitment available to the Borrower is
subject to the fulfillment, to the Lender’s sole, personal and subjective
satisfaction, prior to or on the Closing Date, of the following conditions:

 

4.1 Representations and Warranties True at Closing. The representations and
warranties contained in Section 3 of this Agreement and otherwise made by or on
behalf of the Borrower in connection with the Commitment shall be true and
correct as of the Closing Date, with the same effect as if made at such time.

 

4.2 Execution of Loan Documents. The Borrower shall have executed and delivered
to the Lender and the Lender shall have approved, all of the Loan Documents.

 

4.3 Expenses. The Borrower shall have paid to the Lender on the Closing Date the
Loan Fee and all of the fees and expenses (including, without limitation, fees
and disbursements and expenses of legal counsel for the Lender) provided for in
Section 6.7 which the Lender shall determine to be due and payable as of the
Closing Date.

 

4.4 No Event of Default. There shall exist at the Closing Date no condition or
event which would constitute an Event of Default or which, after notice or lapse
of time, or both, would constitute an Event of Default.

 

4.5 Opinion of Counsel. If requested by the Lender, the Borrower shall have
delivered to the Lender, and the Lender shall have approved, an opinion of legal
counsel for the Borrower in substantially the form set forth in Exhibit “2”
attached hereto and made a part hereof.

 

 
6

--------------------------------------------------------------------------------

 

 

4.6 Corporate Proceedings and Documents. All corporate proceedings taken by the
Borrower in connection with the Commitment shall be satisfactory in form and
substance to the Lender and its counsel, and the Lender shall have received: (i)
properly certified resolutions of the Board of Directors of the Borrower duly
authorizing the execution and delivery of the Loan Documents and the
consummation of the transactions contemplated hereby, (ii) a certificate of good
standing of the Borrower issued by the director of the DCCA, (iii) a copy of the
Articles of Incorporation of the Borrower, certified as true and exact by said
director, (iv) a copy of the Bylaws of the Borrower, certified as true, correct
and complete by the Secretary of the Borrower, and (v) such authenticated copies
of such other corporate documents as the Lender may reasonably request.

 

4.7 Evidence of Tax Payments; Tax Clearance Certificate. The Lender shall have
received a Tax Clearance Certificate issued by the Department of Taxation of the
State of Hawaii certifying that all taxes due to the State of Hawaii by the
Borrower up to and including a date within thirty (30) days of the Closing Date
have been paid.

 

4.8     Survey. [Intentionally Omitted]

 

4.9 Title Insurance. The Borrower shall have delivered to the Lender the Title
Policy including such indorsements as the Lender may require, issued by the
Title Insurer and reinsured by such number of additional title insurance
companies as the Lender may require, in form, substance and amount (which shall
not be less than the full principal amount of the Note) satisfactory to the
Lender, insuring (or agreeing to insure) that the Mortgage constitutes a valid
first lien on the Land, free and clear of all defects, liens, encumbrances and
exceptions to title whatsoever, except such as are shown on Exhibit “A” attached
hereto. The Title Policy shall effect full coverage against losses arising out
of encroachments against boundary or setback lines, losses arising out of the
violation of zoning ordinances and regulations and such other losses with
respect to which the Lender may require coverage. The Title Policy shall contain
no exclusions, stipulations or exceptions not theretofore approved by the
Lender. THE LENDER HEREBY NOTIFIES THE BORROWER THAT THE LENDER MAY NOT MAKE THE
GRANTING OF THE COMMITMENT CONTINGENT UPON THE BORROWER PROCURING ANY SUCH
POLICY OR POLICIES WITH A TITLE INSURER DESIGNATED BY THE LENDER.

 

4.10 Court Report; Financing Statement and Personal Property Lien Report. The
Borrower shall have delivered to the Lender the Court Report and the Financing
Statement and Personal Property Lien Report, in form and substance satisfactory
to the Lender, issued by a recognized corporate searcher of titles, advising the
Lender that a search of the public records discloses, as of the Closing Date, no
security agreements, chattel mortgages, financing statements, title retention
agreements, notices or certificates of tax liens or other instruments or
documents filed or recorded against the Borrower except those which may be
approved by the Lender in writing.

 

4.11 Appraisal. The Lender shall have received an appraisal report, in form and
substance satisfactory to the Lender, from the Lender’s appraisal department or
from a recognized real estate appraiser retained by the Lender, appraising the
fair market value of the Land in accordance with the Uniform Standards of
Professional Appraisal Practice and federal regulations applicable to the
Lender.

 

 
7

--------------------------------------------------------------------------------

 

 

4.12 Compliance with Law; Governmental Authorization. All restrictive covenants,
land use laws and regulations, zoning ordinances and regulations, building codes
and regulations, environmental and ecological laws and regulations, and any
other applicable laws, statutes, ordinances or regulations, shall have been
fully complied with, and all licenses, permits and all certificates with respect
to the operation of the Borrower’s business shall have been obtained.

 

4.13 Hazardous Waste Assurance. In addition to the Hazardous Materials
Certificate, the Borrower shall have delivered to the Lender a hazardous waste
inspection report in form and substance satisfactory to the Lender relating to
the Land and improvements.

 

4.14 Tenant Lease; SAND. The Borrower shall have furnished to the Lender and the
Lender shall have approved as to form and substance (a) an executed copy of the
Tenant Lease, and (b) a SAND, duly executed by the tenant under the Tenant
Lease, affirming (i) that the Tenant Lease is in full force and effect and is
unmodified, (ii) that no event has occurred which constitutes a default
thereunder, and (iii) such other matters as the Lender may reasonably require.

 

4.15 Existing Credit Facilities.

 

(a) The Lender shall have received, reviewed and approved the financial
covenants contained in the loan documents executed by the Borrower in connection
with the Existing Credit Facilities (the “Existing Credit Facilities’ Financial
Covenants”);

 

(b) The Lender shall have received and approved the two-year extension of the
Existing Credit Facilities; and

 

(c) Wells Fargo Bank, NA and American AgCredit ACA shall have consented to the
Commitment.

 

SECTION 5. Making of Advances.

 

Each Advance shall be made upon and subject to the following terms and
conditions:

 

5.1 Conditions Precedent to Each Advance. The Lender’s obligation to make each
Advance hereunder shall be subject to the fulfillment, to the Lender’s
satisfaction, as of the time of the Advance, of all of the conditions precedent
set forth in this Section 5.1:

 

(a) Representations and Warranties. The representations and warranties contained
in Section 3 of this Agreement, or otherwise made by or on behalf of the
Borrower in connection with the Commitment, shall be true and correct as of the
time of each Advance made by the Lender under this Agreement, with the same
effect as if made at such time.

 

(b) No Event of Default.   There shall exist at the time of each Advance no
condition which would constitute an Event of Default or which, after notice or
lapse of time, or both, would constitute an Event of Default.

 

 
8

--------------------------------------------------------------------------------

 

 

(c) Payment of Expenses. The Borrower shall have paid to the Lender all Expenses
provided for in Section 6.7 which the Lender shall determine to be due.

 

(d) Insolvency, Bankruptcy, etc. The Borrower shall have become insolvent; or
made an assignment for the benefit of creditors; or failed generally to pay its
debts as they become due; or become the subject of an order for relief in an
involuntary case under the bankruptcy laws as now or hereafter constituted, and
such order shall remain in effect and unstayed for a period of sixty (60)
consecutive days; or commenced a voluntary case under the bankruptcy laws as now
or hereafter constituted; or filed any petition or answer seeking for itself any
arrangement, composition, adjustment, liquidation, dissolution or similar relief
to which it may be entitled under any present or future statute, law or
regulation; or filed any answer admitting the material allegations of any
petition filed against it in any such proceedings; or sought or consented to or
acquiesced in the appointment of, or taking possession by, any custodian,
trustee, receiver or liquidator of it or of all or a substantial part of its
properties or assets; or taken any action looking to its dissolution or
liquidation; or within sixty (60) days after commencement of any proceedings
against it seeking any arrangement, composition, adjustment, liquidation,
dissolution or similar relief to which it may be entitled under any present or
future statute, law or regulation, such proceeding shall not have been
dismissed; or within sixty (60) days after the appointment of, or taking
possession by, any custodian, trustee, receiver or liquidator of any or of all
or a substantial part of its properties or assets, without its consent or
acquiescence, any such appointment or possession shall not have been vacated or
terminated.

 

5.2 Conditions are Solely for Benefit of the Lender. All conditions of the
obligations of the Lender to make Advances hereunder are imposed solely and
exclusively for the benefit of the Lender, and its successors and assigns, and
no other person shall have standing to require satisfaction of such conditions
in accordance with their terms, and no other person shall, under any
circumstances, be deemed to be the beneficiary of such conditions, any or all of
which may be freely waived, in whole or in part, by the Lender at any time if,
in its sole judgment, the Lender deems it advisable to do so.

 

SECTION 6. Other Covenants of the Borrower.

 

The Borrower covenants and agrees with the Lender as follows:

 

6.1 Information. The Borrower shall (a) furnish directly to the Lender with
reasonable promptness such data and information, financial or otherwise,
(including such financial information as may be required in any separate
agreement between the Borrower and the Lender) concerning the Borrower as from
time to time may reasonably be requested by the Lender; and (b) promptly notify
the Lender of any condition or event which constitutes a breach or event of
default of any covenant, condition, warranty, representation or provision of any
of the Loan Documents, and of any materially adverse change in the financial
condition or operations of the Borrower.

 

6.2 Preservation of Juristic Existence. The Borrower shall maintain its juristic
existence in good standing under the laws of the State of Hawaii and any other
jurisdiction in which it conducts business, and shall not, without the prior
written consent of the Lender, amend, modify, or terminate its constituent
documents, true and correct copies of which the Borrower represents have been
provided to the Lender.

 

 
9

--------------------------------------------------------------------------------

 

 

6.3 Payment of Taxes. The Borrower shall pay or cause to be paid all taxes,
assessments, or other governmental charges levied upon any of its properties or
assets, or in respect of its income before the same become delinquent, except
that the Borrower will have the right to contest assessments and other charges
in the manner provided in Section 7.2.

 

6.4 Maintenance and Performance of Contracts. The Borrower shall at all times
maintain and perform all material contracts, licenses, permits, and other
agreements applicable to its business and operations and provide timely notice
to the Lender of the expiration of any such contracts, licenses, permits or
agreements applicable to the Mortgaged Property, and of any default by the
Borrower or any third party under any of such contracts, licenses, permits or
agreements applicable to the Mortgaged Property.

 

6.5 Insurance. The Borrower shall maintain at all times during the term of the
Commitment such insurance as may be required by the Mortgage and such other
insurance as is normally carried by prudent entities engaged in the same or
similar business as the Borrower.

 

6.6 Indemnification of the Lender. The Borrower shall indemnify and hold the
Lender harmless from any and all claims asserted against the Lender by any
person, entity or governmental authority arising out of or in connection with
the Commitment except for claims arising out of the Lender’s gross negligence or
wilful misconduct. The Lender shall be entitled to appear in any action or
proceeding to defend itself against such claims, and all reasonable costs
incurred by the Lender in connection therewith, including reasonable attorneys’
fees, shall be reimbursed by the Borrower to the Lender within ten (10) days
after presentment, as provided in Section 6.7. Any failure to so reimburse the
Lender within the specified time period shall constitute an Event of Default
under this Agreement, and the unreimbursed amount shall thereupon be added to
the Principal Balance, and shall bear interest at the default rate specified in
the Note.

 

The Lender shall, at its sole option, be entitled to settle or compromise any
asserted claim against it, and such settlement shall be binding upon the
Borrower for purposes of this indemnification. Payment thereof by the Lender or
the payment by the Lender of any judgment or claim successfully perfected
against the Lender shall constitute an advance hereunder, shall bear interest at
the default rate specified in the Note until paid, and shall be payable upon
demand of the Lender. The agreements contained in this section shall survive
termination of the Commitment and any other portions of this Agreement.

 

6.7 Expenses. Whether or not the transactions hereby contemplated shall be
consummated, the Borrower shall assume and pay upon demand of the Lender:

 

(a) All reasonable out-of-pocket expenses incurred by the Lender in connection
with the making and continued administration of any portion of the Commitment,
including, but not limited to, the reasonable fees and disbursements and
expenses of legal counsel for the Lender;

 

(b) Any and all advances or payments made by the Lender pursuant to this
Agreement or any other Loan Documents, and other similar or dissimilar expenses
and charges in connection with the administration, servicing or collection of
any portion of the Commitment, including restructuring of the Commitment, all of
which shall constitute an additional liability owing by the Borrower to the
Lender; and

 

 
10

--------------------------------------------------------------------------------

 

 

(c) All costs and expenses, including, but not limited to, reasonable attorneys’
fees, incurred by the Lender as a result of an Event of Default or for the
purpose of negotiating a resolution of any default (whether by means of
refinancing or otherwise and whether or not successful) or for the purpose of
effecting collection of the amounts outstanding under the Commitment, principal,
interest, fees and charges, or any other sums required to be paid by the
Borrower pursuant to any of the Loan Documents, when the same shall become due
and payable (whether at the stated maturity thereof or upon any acceleration of
the maturity thereof).

 

6.8 Existing Credit Facilities: Financial Covenants and Cross Default Agreement.

 

(a) The Borrower shall observe and perform all of the Existing Credit
Facilities’ Financial Covenants, as if such were set forth and incorporated
herein.

 

(b) Any default under either of the Existing Credit Facilities shall constitute
a default under this Agreement, unless the same shall have been remedied within
the time specified therein for cure.

 

6.9 Litigation. The Borrower will give the Lender prompt notice of:

 

(a) Any litigation or claims of any kind which might subject the Borrower to any
liability, whether covered by insurance or not; and

 

(b) All complaints and charges filed by any governmental agency or any other
party affecting or exercising supervision or control of the Borrower or its
businesses or assets which may impair the security of the Lender or adversely
affect any of its rights under the Loan Documents.

 

6.10 Negative Covenants. As long as any portion of the indebtedness hereunder
remains unpaid, the Borrower shall not, without the prior written consent of the
Lender (which consent shall not be unreasonably withheld):

 

(a) create, incur, assume, or suffer to exist any lien, encumbrance, mortgage,
security interest, pledge, or charge of any kind upon any of its
currently-unencumbered property or assets of any character, having a value in
excess of $100,000.00, whether now owned or hereafter acquired, or transfer any
of such property or assets for the purpose of subjecting the same to the payment
of any indebtedness or performance of any other obligation; PROVIDED, HOWEVER,
that the Borrower may create or incur or suffer to be created or incurred or to
exist:

 

(i) liens for taxes or assessments for governmental charges or levies if payment
thereof shall not at the time be required to be made;

 

 
11

--------------------------------------------------------------------------------

 

 

(ii) liens in respect of pledges and deposits under workers’ compensation laws
or similar legislation, and in respect of pledges or deposits in connection with
appeal or similar bonds incidental to the conduct of litigation, and liens
incidental to the conduct of the business of the Borrower not incurred in
connection with the borrowing of money or the obtaining of advances or credit
and which do not in the aggregate materially detract from the value of its
assets or property; or

 

(iii) any other liens granted to the Lender, or otherwise with the prior written
approval of the Lender;

 

(b) create, assume or become or remain liable for, or committed to incur
directly or indirectly, any indebtedness except:

 

(i) indebtedness in respect of the Loan Documents and the Existing Credit
Facilities (or refinancings thereof);

 

(ii) indebtedness for taxes, assessments, governmental charges or levies to the
extent that payment thereof shall not at the time be required to be made;

 

(iii) indebtedness incurred in the ordinary course of business which will not
materially impair the ability of the Borrower to repay the amounts due
hereunder; and

 

(iv) indebtedness in favor of the Lender or otherwise approved by the Lender in
writing;

 

(c) directly or indirectly purchase or acquire any stocks, bonds, notes,
debentures or other securities of or acquire by purchase or otherwise all or
substantially all of the business or assets, or stock, partnership interests or
other evidence of ownership (beneficial or otherwise) or make any other
investment in, any corporation, association, partnership, organization or
individual except such as may be approved in writing by the Lender;

 

(d) directly or indirectly make or commit to make any loan, advance, guaranty or
extension of credit to any corporation, association, partnership, organization
or individual except such as may be approved in writing by the Lender;

 

(e) assume, endorse, be or become liable for, or guarantee directly or
indirectly any debt or obligation of any corporation, association, partnership,
organization or individual except such as may be approved in writing by the
Lender; or

 

(f) suffer any material adverse change in its financial condition.

 

6.11 Reporting Requirements. The Borrower shall furnish to the Lender the
following:

 

(a) as soon as available, but not later than sixty (60) days after the end of
each semi-annual period, company-prepared financial statements of the Borrower,
in form and substance satisfactory to the Lender;

 

 
12

--------------------------------------------------------------------------------

 

 

(b) as soon as available, but not later than one hundred eighty (180) days after
the end of each fiscal year, CPA-audited financial statements of the Borrower,
in form and substance satisfactory to the Lender;

 

(c) within sixty (60) days after the end of each semi-annual period, company-
prepared operating report from the Mortgaged Property, in form and substance
satisfactory to the Lender;

 

(d) within sixty (60) days after the end of each semi-annual period, a
compliance certificate of the Borrower, signed by an authorized executive
officer of the Borrower, to the effect that the signer has reviewed the relevant
terms of this Agreement, and the other Loan Documents, and has made, or caused
to be made under his supervision, a review of the transactions and condition of
the Borrower during such period, and that such review has not disclosed, and the
signer does not have knowledge of any violation of the financial covenants
contained in the Existing Credit Facilities or this Agreement, or the existence
of any Event of Default, or, if any such violation or Event of Default has
occurred or exists, specifying the nature and period of existence thereof and
what action the Borrower has taken or is taking or proposes to take with respect
thereto; and

 

(e) within sixty (60) days after the end of each semi-annual period, copies of
all sales reports from the tenant under the Tenant Lease, in form and substance
satisfactory to the Lender.

 

6.12 Loan to Value Ratio. The Borrower shall at all times maintain a Loan to
Value Ratio of not more than 70%. If the Loan to Value Ratio ever exceeds 70%,
the Borrower shall repay such portion of the Principal Balance (and permanently
reduce the Commitment) as may be necessary to reduce the Loan to Value Ratio to
not more than 70%.

 

6.13 Subordination Agreements. The Borrower has represented to the Lender that
it has not entered into any management agreement for the Mortgaged Property, and
that it does not have any amounts in the category “due to affiliates”. The
Borrower agrees that if, during the term of the Commitment, it should enter into
a management agreement for the Mortgaged Property, or have amounts in the
category “due to affiliates”, it will advise the Lender of the same, and will
obtain a subordination agreement from the other party or parties to the
management agreement, and/or from the affiliates to whom the Borrower owes
amounts, in form and substance satisfactory to the Lender.

 

SECTION 7. Default; Remedies on Default.

 

7.1 Events of Default. If and for so long as any of the following events (herein
called “Events of Default”) shall occur:

 

(a) The Borrower shall default in the payment of principal or interest under the
Note when the same becomes due; or

 

(b) The Borrower shall default in the performance of or compliance with any
term, covenant, condition or provision contained in this Agreement or any of the
other Loan Documents, and such default shall not have been remedied within
twenty (20) days after the Lender or any other person notifies the Borrower in
writing of such default; or

 

 
13

--------------------------------------------------------------------------------

 

 

(c) The Borrower shall become insolvent, or shall make an assignment for the
benefit of creditors or shall fail generally to pay its debts as they become
due; or the Borrower shall become the subject of an order for relief in an
involuntary case under the bankruptcy laws as now or hereafter constituted, and
such order shall remain in effect and unstayed for a period of sixty (60)
consecutive days, or shall commence a voluntary case under the bankruptcy laws
as now or hereafter constituted, or shall file any petition or answer seeking
for itself any arrangement, composition, adjustment, liquidation, dissolution or
similar relief to which it may be entitled under any present or future statute,
law or regulation, or shall file any answer admitting the material allegations
of any petition filed against it in any such proceedings; or the Borrower shall
seek or consent to or acquiesce in the appointment of or taking possession by,
any custodian, trustee, receiver or liquidator of it or of all or a substantial
part of its properties or assets; or the Borrower shall take action looking to
its dissolution or liquidation; or within sixty (60) days after commencement of
any proceedings against the Borrower seeking any arrangement, composition,
adjustment, liquidation, dissolution or similar relief to which it may be
entitled under any present or future statute, law or regulation, such
proceedings shall not have been dismissed; or within sixty (60) days after the
appointment of, or taking possession by, any custodian, trustee, receiver or
liquidator of any or of all or a substantial part of its properties or assets,
without the consent or acquiescence of the Borrower, any such appointment or
possession shall not have been vacated or terminated; or

 

(d) Any representation made by or on behalf of the Borrower herein or otherwise
in writing in connection with the Commitment shall prove to have been false or
incorrect in any material respect on the date as of which such representation
was made; or

 

(e) A final judgment which alone exceeds $100,000.00 in amount shall be rendered
against the Borrower, and shall not be discharged or have execution thereof
stayed pending appeal within thirty (30) days after entry of such judgment or
shall not be discharged within thirty (30) days after the expiration of any such
stay; or

 

(f) The Borrower shall default under either of the Existing Credit Facilities,
and such default shall not be waived or remedied within the time permitted for
the remedying of such default under the applicable document; or

 

(g) There occurs any adverse change in the business, assets or general financial
condition of the Borrower which has or, in the reasonable opinion of the Lender,
could have, a material adverse effect upon the ability of the Borrower to
observe and perform its obligations under the Loan Documents; or

 

(h) There shall be any attachment, execution or other judicial seizure of, or
affecting, the properties and assets of the Borrower, or affecting the Land or
any part thereof unless the Borrower sets aside, dissolves, bonds off or
otherwise eliminates such attachment, execution or seizure within sixty (60)
days of its occurrence; or

 

 
14

--------------------------------------------------------------------------------

 

 

(i) There shall be a sale, transfer, hypothecation, assignment or conveyance of
the Land, or any portion thereof or interest therein, by the Borrower without
the prior written consent of the Lender; or

 

(j) Any other “Event of Default”, as defined in the Loan Documents, shall have
occurred and such default shall not have been remedied within the applicable
grace period, if any therefor;

 

THEN, AND IN ANY SUCH EVENT, in addition to all remedies conferred by law, the
Lender shall have the option to cease making Advances hereunder, and to declare
the Note to be due and payable, whereupon the entire aggregate unpaid Principal
Balance under the Note, all accrued but unpaid interest thereon, and all fees,
charges and other sums payable under the Loan Documents shall forthwith mature
and become due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived, and upon such maturity by
acceleration or otherwise, all such principal, interest, amounts, fees, charges
and other sums, shall bear interest at the rate provided in such Note to be paid
following an Event of Default.

 

7.2 Right of Contest. The Borrower shall have the right to contest in good faith
any claim, demand, levy or assessment by a third party the assertion of which
would constitute an Event of Default hereunder; PROVIDED, HOWEVER, any such
contest shall be prosecuted diligently and in a manner not prejudicial to the
Lender hereunder; and, upon demand by the Lender, the Borrower shall make
suitable provision by payment to the Lender or by bond reasonably satisfactory
to the Lender for the possibility that the contest will be unsuccessful. Such
provision shall be made within ten (10) days after demand therefor and, if made
by payment of funds to the Lender, the amount so deposited shall be disbursed in
accordance with the resolution of the contest either to the Borrower or the
adverse claimant.

 

7.3 Marshalling. The Borrower hereby waives any and all rights to require any
security given hereunder to be marshalled and agrees and acknowledges that after
the occurrence of any Event of Default, the Lender may, in its sole and absolute
discretion, proceed to enforce its rights under the Loan Documents and to
realize on any or all of the security for the repayment of the amounts
outstanding under the Commitment or any portion or portions thereof,
irrespective of the differing nature of such security and whether or not the
same constitutes real or personal property.

 

SECTION 8. Miscellaneous Provisions.

 

8.1 Authority to File Notices. The Borrower irrevocably appoints, constitutes
and designates the Lender its attorney-in-fact to file for record any notice
that the Lender reasonably deems necessary or desirable to protect its interest
hereunder or under any of the Loan Documents. Such power shall be deemed coupled
with an interest and shall be irrevocable while any sum remains due and owing
under any of the Loan Documents or any obligation of the Borrower thereunder
remains unperformed.

 

8.2 Actions. The Lender shall have the right to commence, appear in or defend
any action or proceeding which the Lender reasonably believes will have a
material adverse effect upon its security or the ability of the Borrower to
observe and perform its obligations under the Commitment, whether or not an
Event of Default has occurred hereunder. In connection therewith, the Lender may
incur and pay reasonable costs and expenses, including, but not limited to,
reasonable attorneys’ fees. The Borrower shall pay to the Lender within ten (10)
days after demand therefor, all such expenses incurred by the Lender if an Event
of Default has occurred, and the Lender is authorized to disburse funds from the
Commitment for such purposes.

 

 
15

--------------------------------------------------------------------------------

 

 

8.3 Timeliness; Term of Agreement; Survival of Representations and Warranties.
Time is of the essence of this Agreement. This Agreement shall continue in full
force and effect until all indebtedness of the Borrower to the Lender under the
Loan Documents shall have been paid in full, all obligations of the Borrower
under this Agreement and the Loan Documents have been observed and performed,
and all obligations of the Lender under this Agreement and the other Loan
Documents have been terminated. All representations and warranties contained
herein or made in writing by or on behalf of the Borrower in connection with the
Commitment shall survive the execution and delivery of the Loan Documents and
any investigation at any time made by, through or on behalf of the Lender. All
statements contained in any certificate or other instrument delivered to the
Lender on behalf of the Borrower pursuant to this Agreement or otherwise in
connection with the Commitment shall constitute representations and warranties
hereunder.

 

8.4 Amendments and Waivers. Neither this Agreement nor any provision hereof may
be amended, waived, discharged or terminated orally, but only by an instrument
in writing, signed by the party against whom enforcement of the amendment,
waiver, discharge or termination is sought.

 

8.5 Remedies Are Cumulative. All rights, powers and remedies herein given to the
Lender are cumulative and not alternative, are in addition to all rights, powers
and remedies afforded by statutes or rules of law and may be exercised
concurrently, independently, or successively in any order whatsoever. Without
limiting the generality of the foregoing, the Lender may enforce any one or more
of the Loan Documents without enforcing all of them concurrently or in any
particular order.

 

8.6 No Waiver. No failure, forbearance or delay on the part of the Lender in
exercising any power or right under any of the Loan Documents shall operate as a
waiver of the same or any other power or right, and no single or partial
exercise of any such power or right shall preclude any other or further exercise
thereof or the exercise of any other such power or right.

 

8.7 No Joint Venture. The execution of this Agreement, the establishment of the
Commitment, the making of the Advances, and the exercise of any rights
hereunder, are not intended, and shall not be construed, to create a partnership
or joint venture between the Lender and the Borrower.

 

8.8 Notices. All notices, requests, demands or documents which are required or
permitted to be given or served hereunder shall be in writing and personally
delivered, or sent by registered or certified mail addressed as follows:

 

TO BORROWER at:     200 Village Road

Lahaina, Hawaii 96761

Attention: Mr. Tim Esaki, CFO

 

 
16

--------------------------------------------------------------------------------

 

 

TO LENDER at:            999 Bishop Street, 11th Floor

Honolulu, Hawaii 96813

Attention: Commercial Real Estate Division

 

The addresses may be changed from time to time by the addressee by serving
notice as heretofore provided. Service of such notice or demand shall be deemed
complete on the date of actual delivery as shown by the addressee’s registry or
certification receipt or at the expiration of the second day after the date of
mailing, whichever is earlier in time.

 

The Borrower hereby irrevocably authorizes the Lender to accept facsimile
(“FAX”) transmissions of such notices, requests, demands and documents, provided
such transmission is signed by an officer of the Borrower authorized to do so in
a corporate resolution. The Borrower shall and does hereby hold the Lender
harmless from, and indemnify the Lender against, any loss, cost, expense, claim
or demand which may be incurred by or asserted against the Lender by virtue of
the Lender acting upon any such notices, requests, demands or documents
transmitted in accordance with the above provisions. The Borrower shall confirm
any such FAX transmission separately by telephone conference between the Lender
and the individuals signing such FAX transmission, and shall thereafter transmit
to the Lender the actual “hard copy” of the notice, request, demand or document
in question.

 

8.9 Waiver of Jury Trial. The Borrower hereby knowingly, voluntarily and
intentionally waives any right it may have to a jury trial in any legal
proceeding which may be hereinafter instituted by the Lender or the Borrower to
assert any of their respective claims arising out of or relating to any of the
Loan Documents or any other agreement, instrument or document contemplated
thereby. In such event, the Borrower, at the request of the Lender, shall cause
its attorney of record to effectuate such waiver in compliance with the Hawaii
Rules of Civil Procedure, as the same may be amended from time to time.

 

8.10 Assignment; Parties in Interest. The Borrower shall not assign its interest
in this Agreement without the prior written consent of the Lender, which consent
may be withheld by the Lender in its sole and absolute discretion. All of the
terms and provisions of this Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns, whether or not hereinabove so expressed and, in
particular, shall inure to the benefit of and be enforceable by the holder or
holders from time to time of the Note or any part thereof or interest therein.

 

8.11 Headings of Paragraphs. The headings of paragraphs and subparagraphs herein
are inserted only for convenience and reference and shall in no way define,
limit or describe the scope or intent of any provision of this Agreement.

 

8.12 Applicable Law. This Agreement is executed and delivered in and shall be
construed and enforced in accordance with the laws of the State of Hawaii.

 

8.13 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument, and in making proof of this Agreement,
it shall not be necessary to produce or account for more than one such
counterpart.

 

 
17

--------------------------------------------------------------------------------

 

 

8.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be invalid or unenforceable, the validity and
enforceability of the other provisions of this Agreement and the other Loan
Documents will remain unaffected.

 

8.15 Terms and Conditions of this Agreement Supplement Other Loan Documents. The
terms and conditions of this Agreement and the covenants, representations and
warranties of the Borrower under this Agreement shall not be deemed to
supersede, amend or modify the obligations and duties of the Borrower under the
other Loan Documents. The terms and conditions of this Agreement and the
covenants, representations and warranties of the Borrower hereunder merely
supplement, and do not supplant or supersede, provisions of similar effect or
subject matter in the other Loan Documents. The Loan Documents shall, however,
constitute and be deemed amendments to any inconsistent provisions of any
commitment letter issued by the Lender to the Borrower in connection with the
Commitment, and, upon the execution of this Agreement, any such commitment
letter shall be deemed superceded by the Loan Documents and cancelled.

 

8.16 Agents. In exercising any rights under this Agreement or the other Loan
Documents, the Lender may act through its employees, agents or independent
contractors; provided that the Lender shall remain responsible for the actions
of its employees and agents.

 

8.17 Lender’s Right of Setoff. Upon the occurrence of any Event of Default, or
if the Lender shall be served with garnishee process, whether or not the
Borrower shall be in default hereunder at the time, the Lender may, but shall
not be required to, set off any indebtedness owing by the Lender to the Borrower
against any indebtedness under the Loan Documents, without prejudice to any
other rights or remedies of the Lender thereunder.

 

8.18 Compliance with OFAC Restrictions. The Borrower and the Lender are
obligated to comply with the laws and regulations administered by the United
States Office of Foreign Asset Control (“OFAC Restrictions”). In order to comply
with OFAC Restrictions, the Lender may be required to temporarily suspend
processing the Commitment, which may result in delayed availability of funds, or
may be prohibited from closing the Commitment altogether. The Borrower agrees to
the foregoing, and further agrees that if the Lender is required by applicable
OFAC Restrictions to suspend processing of the Commitment, or is prohibited by
applicable OFAC Restrictions from closing the Commitment, the Lender will not be
liable for any damages of any kind or nature (including, without limitation,
actual, consequential, special, incidental, punitive, or indirect damages,
whether arising out of claims for “lender liability” or any other cause), which
the Borrower may suffer or incur in connection with any such suspension of, or
failure to close, the Commitment.

 

 
18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement on
the day and year first above stated.

 

 

FIRST HAWAIIAN BANK

                     

By

 

/s/ Brian N. Sunada

       

Brian N. Sunada

                Its

Executive Vice President

 

  

Lender

 

 

 

MAUI LAND & PINEAPPLE COMPANY, INC.

         

By

 

/s/ Ryan Churchill

       

Ryan Churchill

      Its

President

             

By

 

/s/ Tim T. Esaki

       

Tim T. Esaki

Borrower  

 

Its

Chief Financial Officer

 

 

 
19

--------------------------------------------------------------------------------

 

 

EXHIBIT “1”

 

COMPLIANCE CERTIFICATE

 

 

Maui Land & Pineapple Company, Inc., a Hawaii corporation (the “Borrower”),
represents and warrants to FIRST HAWAIIAN BANK (the “Lender”), in connection
with that certain Loan Agreement dated                             , 2014 (the
“Credit Agreement”) executed by and between the Borrower and the Lender, as
follows:

 

1. Representations and Warranties True at Closing. The representations and
warranties contained in Section 3 of the Credit Agreement and otherwise made by
or on behalf of the Borrower or in connection with the Commitment are true and
correct as of the date hereof.

 

2. No Event of Default. There exists no condition or event which constitutes an
Event of Default or which, after notice or lapse of time or both, would
constitute such an Event of Default.

 

3. Performance. The Borrower has performed and complied with all agreements and
conditions contained in the Credit Agreement and required by the Lender to be
performed and complied with by the Borrower prior to or as of the date hereof.

 

4. No Claims, Defenses or Off-sets. As of the date hereof, the Borrower has no
claims, defenses or off-sets against the Lender or against the Borrower’s
obligations under the Loan Documents, whether in connection with the
negotiations for or closing of the Commitment, or otherwise, and if any such
claims, defenses or off-sets exist, they are hereby irrevocably waived and
released.

 

All capitalized terms used herein have the meanings given to them in the Credit
Agreement, unless otherwise herein defined.

 

  DATED:                                                     , 20         .    
     

MAUI LAND & PINEAPPLE COMPANY, INC.

                         

By

   

 

 

Its

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT “2”

 

[Counsel’s Letterhead]

 

                                      , 20         

 

 

 

First Hawaiian Bank

999 Bishop Street, 11th Floor

Honolulu, Hawaii 96813

Attention: Commercial Real Estate Division

 

Re:     Maui Land & Pineapple Company, Inc.

 

Gentlemen/Ladies:

 

We are counsel for Maui Land & Pineapple Company, Inc., a Hawaii corporation
(the “Borrower”), in connection with its request for a $3,500,000.00 revolving
line of credit from First Hawaiian Bank (the “Lender”). Pursuant to Section 4.5
of the Loan Agreement dated                    , executed by and between the
Borrower and the Lender, we provide you with our opinion as follows:

 

1. The Borrower is a Hawaii corporation duly registered, validly existing and in
good standing under the laws of the State of Hawaii, and has all requisite power
and authority to carry on the business and to own the property that it now
carries on and owns. The Borrower has all requisite power and authority to
execute and deliver the Loan Documents and to observe and perform all of the
provisions and conditions thereof. The execution and delivery of the Loan
Documents have been duly authorized by the Board of Directors of the Borrower
and no other corporate action of the Borrower is requisite to the execution and
delivery of the Loan Documents.

 

2. The Loan Documents required to be executed and delivered by the Borrower,
when executed and delivered, will be enforceable in accordance with their terms
and shall constitute the valid and legally binding obligations of the Borrower.

 

 

Sincerely,

 

 

 

 

 

 

 